DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 14of U.S. Patent No. 10,493,220. Although the claims at issue are not identical, they are not patentably distinct from each other.
	It is clear that all the elements of claim 1 are to be found in claim 8.  The difference between claim 1 of the application and claim 8 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 8 of the patent is in effect a “species” of the “generic” invention of claim 1, including the pump, motor, pump cartridge, first tube, second tube, fluid trap, and the fluid trap operable to absorb liquid droplets from a gas traversing the fluid trap and release moisture to the gas traversing the fluid trap.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 
	It is clear that all the elements of claim 18 are to be found in claim 14.  The difference between claim 18 of the application and claim 14 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 14 of the patent is in effect a “species” of the “generic” invention of claim 18, including a pump, motor, motor shaft, coupling arm, coupling shaft, locating pin, slot, pump cartridge, gas input, gas output, first tube, and second tube.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 18 is anticipated by claim 14 of the patent, it is not patentably distinct from claim 14.  
	 Allowable Subject Matter
Claims 2-3, 5-7, 10-17, 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is allowed.
	The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claim 19 not found or suggested is  a fluid trap in fluid communication with the qas input connection or the qas output connection, wherein the fluid trap is operable to absorb liquid droplets from a qas traversing the fluid trap and release moisture to the gas traversing the fluid trap.  The combination of the recited features is the basis for allowability.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783